Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered October 20, 1998, convicting defendant, after a jury trial, of robbery in the second degree (two counts), grand larceny in the third degree and reckless endangerment in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 16 years to life, 16 years to life, 2 to 4 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence established that defendant’s level of intoxication did not prevent him from forming the requisite intent (see, People v Gonzalez, 211 AD2d 446, lv denied 85 NY2d 938). The totality of defendant’s *392conduct, including his violent efforts to take and retain the vehicle, warranted the conclusion that he intended to steal the vehicle rather than simply taking it for a “joy ride” (see, People v Quinones, 162 AD2d 175, lv denied 76 NY2d 863). Concur— Sullivan, P. J., Nardelli, Rubin, Saxe and Friedman, JJ.